DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 and 11-12 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a firming agent in a percentage, however does not present the type of percentage (mass, weight, by volume, etc.), therefore the scope of the amount of the firming agent is not clear.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2004/0081744) in view of Finnochiaro (5,549,923).

Independent claim 1
Liu teaches methods of making nut butter compositions, comprising: a moisture content (0014), nut butter (0007), lipids (0007), sweeteners (0007), and starch (0023).

Nut butter
Liu teaches the nut butter compositions comprise about 65 to 70 wt% peanuts (0007) or other types (0009) that are ground (0011), which encompasses from about 25 to 70 wt% of a nut butter, as claimed 

Lipid
Liu teaches the nut butter compositions comprise about 3 to 7 wt% of peanut oil, which encompasses from about 5 to 20 wt% of a fat system.


Sweetener
Liu teaches the nut butter compositions comprise at least 7 wt% sweeteners, including sugar (0006), which encompasses the claim of from about 15 to 30 wt% of a sugar.

Moisture content
Liu teaches the sugars used comprise less than 5 wt% moisture content.
This means that the at least 7 wt% of sugar in the composition as a whole, provides at least less than 0.35 wt% moisture by weight of the nut butter compositions.
Such a teaching provides that the nut butter composition comprises less than 1 wt% of a moisture content.

Starch/firming agent
Liu teaches the nut butter compositions comprise starch (0023), the specifically claimed firming agent of claim 3, however, does not discuss the amount.  Liu also teaches the use of broad amounts of sugars, however, does not provide specificity.
Finnochiaro also teaches methods of making nut butter compositions, comprising: peanut butter, lipids, starch (1, 43+ and ref. clms. 1-2), and sugar (1, 43+ and ref. clm. 5).
Finnochiaro further provides that the nut butter compositions, comprise from about 5 to 50 wt% starch (2, 35+ and ref. clm. 5), which encompasses the claim of from about 10 to about 55 wt% of a starch (i.e. firming agent).

Finnochiaro provides that its use, provides the benefit of being able to reduce the amount of fat or sugar in the nut butter composition while maintaining the texture and organoleptic properties of a full fat peanut butter compositions (1, 43+). 
One of skill would have a reasonable expectation to achieve specificity when using the starch/firming agent taught by Finnochiaro to reduce the amount of sugar used in the composition of Liu, while providing the benefit of providing the texture and organoleptic properties of a full fat peanut butter compositions.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making peanut butter compositions, comprising: peanut butter, lipids, starch and sugar, as Liu, to include the amount of starch used, as claimed, because Finnochiaro illustrates that the art finds encompassing amounts of starch to be suitable for similar intended uses, including methods of making peanut butter compositions, comprising: peanut butter, lipids, starch and sugar (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; specificity in the claimed amount of sugar used would be achieved; and the composition made would have the benefit of providing the texture and organoleptic properties of a full fat peanut butter compositions.




Properties
It would be reasonable to expect that a similar composition has similar properties/functionality, including wherein the composition has:
 a firmness of from 1.68 to 2.47 kg, as measured by a partial-penetration texture analysis test, and 
a stickiness of from -0.48 to -0.35 kg, as measured by a the partial-penetration texture analysis test, as claimed.

Dependent claims
As for claim 3, the modified teaching, in Liu and Finnochiaro provide the use of starch (the specifically claimed firming agent), as claimed and discussed above.

As for claim 4, Liu teaches the use of liquid sucrose in amounts of at least 0.5 wt% (0019, ref. clm. 19), which encompasses the claim wherein the sugar comprises a liquid sugar in an amount of up to 4% by weight of the composition.  

As for claim 5, Liu teaches the use of emulsifiers is optional (0021), therefore provides wherein the composition further comprises an emulsifier.  

As for claim 6, it would be reasonable to expect that similar compositions have similar properties, including wherein the composition has a viscosity of from 35 to 45 as measured at 500 C using a #27 spindle on a Brookfield Viscometer set at 50 rpm for 3 minutes and 20 rpm for 15 seconds, as claimed.  

As for claim 11, it would be reasonable to expect that similar compositions have similar functionality, including: wherein the composition at room temperature holds its shape without support, as claimed.
Further, the examiner takes official notice that it has been long known to make peanut butter compositions that hold their shape at room temperature, including: peanut butter chips, peanut butter melts, 3D printed objects made with peanut butter, no bake peanut butter balls and peanut butter candy coatings, therefore a peanut butter composition that at room temperature holds its shape without support, would have been obvious.

As for claim 12, it would be reasonable to expect that similar compositions have similar functionality, including wherein the composition at room temperature holds a sheet, sphere or log shape without support, as claimed.
Further, given a peanut butter composition is capable of holding its shape at room temperature, as made obvious above, a change in shape would have been a matter of choice and therefore obvious to one of skill in the art, absent persuasive evidence that the particular configuration of the claimed shapes are significant.






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2004/0081744) in view of Finnochiaro (5,549,923), as applied to claims 1, 3-6 and 11-12 above, further in view of Parker (3,950,568) and Thaler (8,697,173 B2).
Claim 2 requires the use of fats having a melting point of: 
from about 38 to 48 °C, and 
from about 50 to 60 °C, however, does not suggest what said types of fats are.
To examine in light of the pending specification, it is noted in para. 0020 that 
fats having A) a melting point of from about 38 to 48 °C, include without limitation, vegetable oil fractions, palm or coconut midfractions, whole fats,  palm oil, lard, interesterified fats, and combinations thereof.
To examine in light of the pending specification, it is noted in para. 0020 that 
fats having B) a melting point of from about 50 to 60 °C, are hard stock fats, including: palm stearin, interesterified fats, interesterified palm oil, hydrogenated fats, hydrogenated soy oil, hydrogenated palm oil, and the like, and combinations thereof.
Liu teaches the use of stabilizers, comprising solid oil phases, including: hydrogenated vegetable oils and their derivatives, which encompass the claimed fats, having B) a melting point of from about 50 to 60 °C, as taken in light of the specification.
Liu teaches that these fats are combined with a type of fat, including: fractionated and/or hydrogenated palm stearin (i.e. vegetable oil fractions, palm or coconut midfractions), which encompasses the claimed fats, having A) a melting point of from about 38 to 48 °C, as taken in light of the specification.

Therefore, Liu teaches the use of fats having a melting point of from: A) about 38 to 48 °C; and B) about 50 to 60 °C, as claimed.

Liu does not discuss the claimed amount of said fats, wherein there is about 10 to 18 wt% of a fat having a melting point of from about 38 to 48 °C, and about 1 to 4 wt% of a fat having a melting point of from about 50 to 60 °C.
Parker also teaches methods of making nut butter compositions comprising fats that are used to stabilize the composition, and further provides the use of finely ground nuts to make a chunky style of nut butter (ab.) because they have a high degree of marketability (1, 19+).
Parker teaches that when making such types of nut butter compositions, the particles of peanuts tend to exhibit gravitational instability, therefore the compositions are stabilized by using a mixture of high melting fat components, wherein the fats used have a melting point between 110 °F and 160 °F (i.e. about 43 to 71 °C) (2, 4+).
Parker’s teaching encompasses the use of both types of fat claimed.
As for the amount used, Parker provides amount up 10 % of the nut butter.

Claim 2 requires that this combined mixture of fats, is used in amounts of about 10 to 18 wt% (i.e. 9 to 19 wt%)  plus about 1 to 4 wt% (above zero to 5 wt%), which sums to above 9 wt% to 19 wt%, which is encompassed by Parkers mixture of fats.



One of skill in the art would be motivated to follow this teaching because of its benefits, including being able to make a product that captures a high percentage of the peanut butter market, wherein the amount of stabilizing fats provide the benefit of compositional stability.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nut butter compositions with fats for stabilizing, as Liu, to include about 10 to 18 wt% of a fat having a melting point of from about 38 to 48 °C, and about 1 to 4 wt% of a fat having a melting point of from about 50 to 60 °C, as claimed, because Parker illustrates that encompassing amounts of the specifically claimed types of fats are suitable for similar intended uses, including methods of making nut butter compositions with fats for stabilizing (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and further Parker shows that by using this amount/type of fat stabilizers a stable product can be made that that captures a high percentage of the peanut butter composition market.

Specificity of the amount of fat stabilizer
The modified teaching, in Parker, teaches methods of making peanut butter compositions, including the use of 10 percent fats used have a melting point between 110 °F and 160 °F (i.e. about 43 to 71 °C) (2, 4+), which encompasses about 10 to 18 wt% of a fat having a melting point of from about 38 to 48 °C.

The modified teaching does not discuss specificity of the amount of said fats, as claimed.
Thaler also teaches methods of making peanut butter compositions with fats, and further provides the use of about 5 to 7 wt% of a non-hydrogenated oil (2, 17+ and 3, 5+), including: organic palm stearin (3, 25+) having a melting point of about 50 to 60 °C (3, 20+), which encompasses the claim of about 1 to 4 wt% of a fat having a melting point of from about 50 to 60 °C. Thaler further teaches that using this amount of this type of oil is cost-effective (2, 32+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making peanut butter compositions with fats, as the modified teaching above, to include: 
about 10 to 18 wt% of a fat having a melting point of from about 38 to 48 °C; and 
 about 1 to 4 wt% of a fat having a melting point of from about 50 to 60 °C; as claimed, because the combination of Parker and Thaler illustrates that the art finds the use of these amounts of fats to be suitable for similar intended uses, including methods of making peanut butter compositions with fats (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and that these amounts of the claimed types of fats are cost-effective and provides stability to such peanut butter composition.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2004/0081744) in view of the combination of Finnochiaro (5,549,923), Fritsche (3,184,319) and Wallace (20130142975).
The references as discussed in the rejection of claims 1, 2-6 and 11-12 above are incorporated herein.
Liu in view of Finnochiaro provide a modified peanut butter composition that is a food product, as claimed (see the discussion of claim 1 above).
As for the food product comprising a layer of the peanut butter composition taught, although it has not been written down, it is long and commonly known for peanut butter compositions to be packaged for sale, therefore a layer is provided in said packages. The examiner take official notice that such a thing would have been obvious.

The modified teaching above, does not discuss packaging methods, including the use of a composition comprising a wicking agent on at least a portion of a surface of the peanut butter compositional layer in the package. In light of the pending specification, a wicking agent is something that reduces oil migration (0039). 
Fritsche teaches about peanut butter packaging products (1, 9+), and provides that liners are used to prevent wicking and sticking of the food to the package (1, 44+), therefore said liners prevent oil migration and are wicking agents.
Wallace also teaches about food packaging liners (ab.) made into layered rolls of polymeric material (0135), that includes an anti-permeation polymer layer that substantially inhibits permeation of an oily liquid (i.e. oil) (0093).

Wallace teaches that when the liner material is being wound into a rolled, slip components including oil are used between the layers as the polymer is wound into a roll (0135). Wallace provides no discussion toward the slip components being removed from the liner.  Therefore, Wallace provides a liner that is fat based (i.e. oil coated), with an anti-permeation polymer layer that reduces food/oil migration (i.e. a wicking agent).
One in the art would be motivated to use liners when packaging peanut butter, to prevent wicking and sticking of the food to the package (as Fritsche), including types of liners that have fat-based coatings including a wicking agents for their anti-permeation properties that inhibit permeation oily (as Wallace).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using packages for peanut butter compositions, as the modified teaching above, to include a fat-based coating (i.e. a thin layer covering something) including something that reduces oil migration (i.e. a wicking agent), as claimed, because the combination of Fritsche and Wallace illustrates that the art finds suitable for similar intended uses, including methods of using packages for peanut butter compositions (see MPEP 2144.07) which imparts reasoning by way of preventing wicking and sticking of the food to the package (as Fritsche), wherein the specifically taught/claimed type of liner inhibits permeation of oil (as Wallace).

As for the liner being on at least a portion of a surface of the peanut butter in the package, Fritsche illustrates that the package has a liner (38) on its top concave portion (see Fig. 4 and the description thereof), which imparts that the food composition (i.e. peanut butter composition) is in contact with the liner, therefore the liner is on at least a portion of a surface of the layer of the peanut butter composition, as claimed.

Response to Arguments
The amendments to the claims have overcome the claim objections and 112 issues, absent a unit for the firming agent percentage.

It is asserted, that Applicant notes claim 1 recites a composition having a putty-like texture. Paragraphs [0033]-[0036] of the specification as filed explain that at room temperature, the composition, because of the novel putty-like texture, can be readily formed and hold its shape (e.g., a sheet, a sphere or a log) at room temperature without support. Such a texture has favorable handling characteristics that provide consumers with a new way of enjoying nut butter. See paragraphs [0001] and [0002] of the present specification. In contrast, at best, the composition taught by the proposed combination of Liu and Finnochiaro is a spread. 
In particular, Liu teaches a sweetened nut butter spread that is "smooth and easy to mechanically process and pump" (paragraph [0005]; in contrast, a dough-like texture is "very difficult to process mechanically and pump through pipelines" per paragraph [0001] of Liu) and Finnochiaro teaches a reduced fat peanut butter having the "consistency of conventional peanut butter" and "an overall smooth texture and organoleptic properties similar to full fat peanut butter" (Column 1 lines 39 and 51 of Finnochiaro). 
Without destroying the base reference, it is respectfully submitted that the resulting combination of Liu in view of Finnochiaro must be a spread, but a spread does not meet the limitations of a composition having a putty-like texture. 
In response, although Applicant’s opinion on the texture of a spread is appreciated, no evidence is provided to support that it does not have a putty-like texture. By definition, a spread is a food that is spread, generally with a knife, onto foods such as bread and crackers. Similarly a food putty is something that is soft and malleable. Nut butters are known to be soft malleable spreads, therefore the teaching imparts a nut butters that are spreads having a putty texture. Therefore this argument is not persuasive.

It is asserted, that the combined disclosures of Liu and Finnochiaro fail to teach any specific firmness or stickiness value as measured by a partial-penetration texture analysis test, let alone the specific values recited in claim 1 (i.e., a firmness of from 1.68 to 2.47 kg and a stickiness of from -0.48 to -0.35 kg). 
In response, the rejection of record makes obvious the properties of firmness and stickiness.  It is advised to further limit the specific types and amounts of ingredients used in the composition, that impart such properties or functionality because it has been held that it would be reasonable to expect that similar compositions have similar properties/functionality.

It is asserted, that Claim 1 also recites the composition has a moisture content of less than 1% by weight of the composition. For this limitation, the Examiner references paragraph [0014] of Liu. However, at best, paragraph [0014] of Liu discloses that it is the sweetening component of its nut butter spread that has a moisture content less than about 10 wt%. This paragraph does not teach a moisture content value for the nut butter spread as a whole, nor do the other paragraphs of Liu or Finnochiaro. 
As one final point, the proposed reasons for modifying Liu in view of Finnochiaro is to "reduce the amount of sugar used in the composition of Liu". See page 7 of the Office Action. However, Liu seeks to increase the amount of sugar in a nut butter spread. See paragraphs [0001] and [0007] of Liu which disclose that conventional honey roasted peanut butter contains around 2% sugar solids while the sweetened nut butter spread of Liu contains 12-25 wt% sugar. With this in mind, there is no apparent reason, absent hindsight of the present invention, to combine the references as set forth in the Office Action. 
In view of the above, the Applicant respectfully submits that claim 1 is patentable over the combination of Liu and Finnochiaro and requests the rejection under 35 U.S.C. 103 be withdrawn. 
In response: 
On moisture content: The only moisture Liu teaches is in the sugar, therefore, makes obvious a moisture content by weight of the composition.  To further limit the claim, Applicant could claim the total moisture content of the composition as a whole is less than 1 wt%, given there is support.
On sugar content: Liu teaches methods of achieving their desired result, include: addition of the honey to the ground sweetened nut paste results in a product that is smooth and easy to mechanically process and pump, even when the sugar concentration exceeds 10% or more because the addition of the sugar to the nut paste rather than to the dry ground nuts minimizes any manufacturing difficulties due to potential caramelization, even with increased concentrations (0005). Then Liu goes on to teach a variety of embodiments wherein the sugar content is from a total amount of at least about 7 wt. % (0006) and discussed in the rejection of record.
Finnochiaro provides the bulking agent to optionally reduced or substantially replace fat and/or sugar. This does not teach away the use of sugar, merely shows how to substitute them if this is desired.



It is asserted, that during the interview, the Examiner expressed interest in the disclosure of paragraph [0020] of the present specification regarding the melting points of fats used in the fat system of the composition. To this end, the Applicant refers the Examiner to present claim 2, which is rejected as being unpatentable over Liu in view of Finnochiaro further in view of Parker (US 3,950,568) and Thaler (US 8,697,173). For claim 2, the Examiner turns to paragraph [0017] of Liu which mentions the use of a stabilizer for the sweetening component of the nut butter spread. 
The stabilizer is disclosed to include hydrogenated vegetable oils and their derivatives. Liu teaches the stabilizer is included in an amount up to about 4 wt% of the final product. The Examiner is seen to recognize this does not meet the limitations of claim 2 and goes on to suggest that one of ordinary skill in the art would modify the teachings of Liu/Finnochiaro with the teachings of Parker/Thaler to create a crunchy peanut butter composition and making this modification would necessitate up to 10% of the peanut butter being high melting fat components.
However, Liu already teaches an example of a crunchy peanut butter spread in Example 3 on page 3, with this example employing 1.6 wt% stabilizer at most. 
In response, Liu teaches varied ranges of stabilizer, with no teaching that indicates not go over an upper limit.  This means that Liu provides one way of using stabilizers, not the only way, and the teaching is open for modification with Parker/Thaler.  Further, Liu provides the use of saturated triglycerides, monoglycerides, diglycerides and mixtures thereof (0017), which opens the door to its combination with Parker/Thaler.

It is asserted, that Finnochiaro is concerned with reducing the amount of fat in a peanut butter composition (see, e.g., the abstract of Finnochiaro) and therefore teaches away from such a modification. As such, the Applicant disagrees that one of ordinary skill in the art would look to the teachings of Parker/Thaler to modify the teachings of Liu/Finnochiaro as suggested by the Examiner to make a crunchy peanut butter and increase the amount of fat. The Applicant submits that claim 2 is patentable over the combination of Liu/Finnochiaro/Parker/Thaler. 
In response, Finnochiaro does teach about reduced fat peanut butter, however, does not define what reduced means and also does not teach an amount for fat content in the nut butter.  Therefore the teaching is indefinite regarding the fat content and this argument is not persuasive (ref. clms., and the short publication throughout).  

It is asserted, that new claim 11 depends from claim 1 and, in view of the interview discussion, specifies that the composition at room temperature holds its shape without support. See paragraphs [0033]-[0036] of the specification. As discussed above, the composition taught by the proposed combination of Liu and Finnochiaro is a spread. Such a composition, even if not instantaneously, would lose its shape at room temperature without support. Imagine, for example, a jar of peanut butter spread at room temperature. If the jar were removed, the spread would not retain the shape of the jar. 
New claim 12 depends from claim 11 and specifies the composition at room temperature holds a sheet, sphere or log shape without support. See paragraphs [0033]- [0036] of the specification. The applied combination of references is not seen to teach a composition at room temperature that holds a sheet, sphere or log shape without support. 
In response, although Applicant’s opinion is appreciated, the rejection of record makes obvious the properties of firmness and stickiness.  It is advised to further limit the specific types and amounts of ingredients used in the composition, that impart such properties or functionality, as a way to impart specificity, because it has been held that it would be reasonable to expect that similar compositions have similar properties/functionality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793